 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF NEVADA
 8

 9
     MICHAEL RHYMES,                          ) Case No.: 3:15-CV-00592-RCJ-CBC
10                                            )
                                              ) ORDER
                        Plaintiff,            )
11
                                              )
12   Vs.                                      )
                                              )
13   NEVADA DEPARTMENT OF                     )
                                              )
14   CORRECTIONS, et al.,                     )
                                              )
15                      Defendants.           )

16

17
           IT IS HEREBY ORDERED that Plaintiff’s Motion to Extend Time to file objections
18
     to the Report and Recommendation (ECF No. 90) is GRANTED.
19

20         Plaintiff may file objections to the Report and Recommendations on or before

21   Monday, March 4, 2019. No further extensions shall be granted.
22
           IT IS SO ORDERED.
23
                                            Dated this 14th day of February, 2019.
24

25

26
                                               ROBERT C. JONES
27
                                               Senior District Judge
28
